     CENTER FOR DISABILITY ACCESS
 1   Ray Ballister, Jr., Esq., SBN 111282
     Mark Potter, Esq., SBN 166317
 2   Phyl Grace, Esq., SBN 171771
     Dennis Price, SBN 279082
 3   Mail: PO Box 262490
     San Diego, CA 92196-2490
 4   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 5   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 6
 7   Attorneys for Plaintiff SCOTT JOHNSON

 8
                                       UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10
11
                                                         ) Case No.: 2:14-cv-01277-MCE-EFB
12                                                       )
     Scott Johnson,                                      )
13                                                       ) Order Regarding Joint Stipulation
               Plaintiff,                                )
14                                                       )
        v.                                               )
15                                                       )
                                                         )
     Ace Brunk;                                          )
16
               Defendants                                )
17                                                       )
                                                         )
18                                                       )

19
20           Having read the Joint Stipulation and good cause showing, the deadline to file the motion for
21   attorney’s fees and costs shall be continued until June 28, 2019 to allow the parties to attempt to
22   resolve the issue.
23           IT IS SO ORDERED.
24   Dated: June 13, 2019
25
26
27
28
     Order                                         -1-                    Case No.: 2:14-CV-01277-MCE-EFB
